Citation Nr: 9911178	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and pulmonary fibrosis as a result 
of asbestos exposure.


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


REMAND

The veteran served on active duty from December 1945 to 
November 1946.  

The veteran contends that he has COPD and pulmonary fibrosis 
as a result of exposure to asbestos during his military 
service.  He claims that he served as a firefighter and had 
to wear protective equipment made of asbestos on a daily 
basis.  

Private treatment reports from F. Van Nynatten, M.D., show 
that, at an examination in January 1988, the diagnoses 
included COPD.  A private hospital discharge summary, dated 
in August 1989, shows that the final diagnoses included 
asbestosis.  Another discharge summary, dated in August 1993, 
shows that Dr. Van Nynatten indicated that the veteran's past 
medical history was significant for asbestosis.  

In a letter dated in December 1996, Dr. Van Nynatten 
specifically opined that the veteran had moderate COPD and a 
history of significant asbestos exposure that occurred within 
the context of his working as a firefighter and wearing 
asbestos suits.  It was Dr. Van Nynatten's opinion that at 
least part of the veteran's respiratory morbidity was the 
result of asbestos exposure in service and that his 
occupational history was such that he had had considerable 
exposure for many years.

At a VA examination in March 1997, the veteran gave a history 
of exposure to asbestos suits on a daily basis as a 
firefighter in service.  The examiner referred to the private 
report of December 1996 and noted that x-rays at that time 
showed no definite evidence of asbestosis.  (X-rays of the 
chest revealed no definite evidence of asbestos exposure and 
a computed tomography (CT) examination was recommended for 
more definite results.)  Initial interpretation of pulmonary 
function tests indicated mild restriction; however, that 
result was crossed out and "within normal limits" was 
added.  The diagnosis was history of asbestos exposure with 
COPD and pulmonary fibrosis without chest x-ray abnormality.  
The examiner opined that chest x-rays did not show evidence 
of pulmonary asbestosis and that it was not likely that the 
veteran's present symptoms were related to asbestos exposure 
while in service.  

A May 1997 CT scan results from the Cape Fear Valley Medical 
Center were essentially within normal limits.  A physician 
opined that he saw no sequela of asbestosis.

In a May 1997 addendum to the March 1997 VA examination 
report, the examiner opined that the May 1997 CT scan report 
substantiated the former impression as mentioned in the March 
1997 report, which was that there was no clinical or 
radiological evidence of asbestosis.  

Although the VA opinion clearly suggests that the veteran 
does not have asbestosis, it is not so clear on the question 
of whether the veteran's COPD was indeed due to service or 
any in-service asbestos exposure.  (It appears that the March 
1997 report originally included an opinion as to COPD, but 
this was later crossed out, apparently in May 1997.)  On the 
other hand, COPD was directly addressed in Dr. Van Nynatten's 
opinion.  Since the veteran's claim has been characterized as 
a claim of service connection for COPD and pulmonary 
fibrosis, not as a claim for asbestosis, the Board finds that 
additional development of the evidentiary record would be 
helpful to clarify the possible relationship between COPD and 
military service.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

A review of the record reveals that the veteran has been 
receiving Social Security Administration (SSA) benefits since 
at least December 1986.  It is unclear whether any Social 
Security benefits he has received were based on a pulmonary 
disability.  Nevertheless, in order to ensure that his claim 
is adjudicated on the basis of a complete evidentiary record, 
these records should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
pulmonary disorder(s) that has not 
already been made a part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159.

2.  The RO should contact the SSA to 
obtain any records pertinent to the 
veteran's receipt of Social Security 
benefits as well as the medical records 
relied upon when SSA addressed such a 
claim.

3.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a comprehensive 
VA pulmonary examination by a specialist 
who has not previously examined him to 
determine the nature and probable 
etiology of any pulmonary 
disability(ies).  Any indicated studies, 
to include pulmonary function tests and 
x-ray studies, should be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
pulmonary disorder found is traceable, 
even in part, to military service, 
including any in-service exposure to 
asbestos.  The claims folder, along with 
all additional evidence obtained pursuant 
to the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinion 
should be explained in detail.

4.  The RO should take adjudicatory 
action on the claim of service 
connection.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for the 
examination, without good cause, the SSOC 
should include a reference to the 
provisions of 38 C.F.R. § 3.655 (1998).  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


